Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have overcome the objections to the specification and the 112(b) rejections of claims 1, 13, and 15 set forth in the previous office action dated 3 September 2020; those objections and rejections have been withdrawn.
Applicant's arguments filed 3 December 2020 with respect to the 103 rejections of claims 1, 2, and 13 have been fully considered but they are not persuasive.
Applicant argues that the combination of Hornick et al. (US 2006/0093847 A1) in view of Cheung (US 8,545,167), and further in view of Wong et al. (US 7,452,585) fails to disclose a honeycomb sandwich structure free of any resin that is reinforced by nanoparticles, as currently recited in claims 1 and 13. The Office respectfully disagrees. Applicant argues that Hornick in view of Cheung fail to disclose a honeycomb sandwich structure (Remarks, page 7). The Office agrees with this; as set forth in the previous office action, Hornick discloses a honeycomb structure 12 but is silent regarding it being formed as a sandwich structure, and the rejection relies on Wong to teach a honeycomb sandwich structure. Applicant further argues that Wong “is specifically concerned with reinforcement or stiffening of a normally open-cellular structural material such as any honeycomb structures,” and “[t]he skilled person would thus be discouraged by the teaching of Wong to provide any honeycomb sandwich structure that is free of any resin reinforced by nanoparticles” (Remarks, page 8). The Office respectfully 
Therefore Hornick as modified by Wong discloses using a honeycomb sandwich structure free of any resin that is reinforced by nanoparticles, and Wong does not expressly teach away from using a honeycomb sandwich structure free of any resin that is reinforced by nanoparticles. In addition, it is noted that “The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 16 recites the limitation “the high strain fiber layer” in line 2; there is insufficient antecedent basis for this limitation in the claim.
	Claim 17 is rejected by virtue of its dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-15, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hornick et al. (US 2006/0093847 A1) in view of Cheung (US 8,545,167), and further in view of Wong et al. (US 7,452,585).
Regarding claim 1, Hornick discloses a composite case for a gas turbine engine, the composite case comprising: an inner structure assembly (inner skin 16 as well as any grouping of the inner ply layers 14 and core layers 12, see for example annotated Fig. 3 below) defining an impact containment zone, the inner structure assembly configured to circumscribe a plurality of rotatable blades of the gas turbine engine (as shown in Fig. 1) and to receive blade fragments in an event of blade failure (the intent to contain blade fragments is disclosed in paragraph 1); an outer structure assembly (fiber wrap 20 shown in Fig. 1, outer skin 18, as well as any grouping of the outer ply layers 14 and core layers 12, see for example annotated Fig. 3 below) surrounding the inner structure assembly, the outer structure assembly including one or more resin-impregnated layers impregnated by a resin (ply layers 14 are formed with resin as disclosed in paragraph 17) and at least one honeycomb structure 12 (any of the layers 12, for example the innermost layer 12 in Fig. 3, which Hornick discloses may be a honeycomb layer in paragraph 16) surrounded by at least one of the one or more resin-impregnated layers (any of the ply layers 14 in Fig. 3), the honeycomb structure being free of any resin that is reinforced by nanoparticles (paragraph 16 discloses the honeycomb material may be aluminum or aluminum alloy, and thus is not formed with a resin).

    PNG
    media_image1.png
    618
    805
    media_image1.png
    Greyscale

Hornick is silent regarding the resin being reinforced by nanoparticles.
However, Cheung discloses a composite containment case for a gas turbine engine, the case comprising a composite material with resin comprising nanoparticles (Cheung, Col. 1 lines 44-65 disclose the casing includes fiber reinforced polymer resin composite material including nanoparticles). Cheung teaches that the addition of nanoparticles reduces the area of impact damage of the casing (Cheung, Col. 3 lines 39-51). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the resin impregnating one or more layers 14 of the inner and outer structure assemblies of 
Hornick in view of Cheung is silent regarding the honeycomb structure being a honeycomb sandwich structure.
However, Wong discloses that the configuration of honeycomb layers as honeycomb sandwich structures is well known in the art of turbine engine construction, with the honeycomb material sandwiched between skins of aluminum or composite material, providing high strength to weight construction (Wong, Col. 1 lines 39-51). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the at least one honeycomb structure of Hornick as a honeycomb sandwich structure, as taught by Wong, since this amounts to no more than the configuration of prior art elements (the honeycomb structure of Hornick) in a known configuration (the honeycomb sandwich taught by Wong) to achieve predictable results (providing a structural layer with high strength to weight ratio).
Regarding claim 2, Hornick in view of Cheung, and further in view of Wong, further discloses the at least one honeycomb sandwich structure is part of the inner structure assembly (as modified in the rejection of claim 1 above, the innermost honeycomb layer 12 of Hornick is formed as a honeycomb sandwich structure as taught by Wong, and this is part of the inner structure assembly identified in annotated Fig. 3 in the rejection of claim 1).
	Regarding claim 3, Hornick in view of Cheung, and further in view of Wong, discloses the inner structure assembly has a first stiffness (see Hornick paragraph 19; the inner structure has a stiffness by virtue of the structure of layers 12 and 14) configured to allow the blade 
Regarding claim 4, Hornick in view of Cheung, and further in view of Wong, discloses the outer structure assembly has a second stiffness (see Hornick paragraph 19; the outer structure has a stiffness by virtue of the structure of layers 12 and 14) configured to deform a second region of the outer structure assembly due to an impact between the corresponding blade fragment and the outer structure assembly (as disclosed in at least Hornick paragraph 21, a blade fragment may pass through, i.e. deform, an area of layers 12 and 14 of composite structure 10; any region including this area is interpreted as a second region).
Regarding claim 5, Hornick in view of Cheung, and further in view of Wong, discloses the second region being greater than the first region (It is noted that, as defined in claim 4, the second region is not necessarily confined to only the deformed area of the outer structure; for example, the second region may be interpreted as the entire outer structure. In this case, the second region is greater than the first region in that the second region includes the entire outer structure, whereas the first region may be defined as only the area of the inner structure that is cracked by a blade fragment).
Regarding claim 6, Hornick further discloses the inner structure assembly comprises a high strength fiber layer and/or a carbon fiber layer (Hornick paragraph 17 discloses layers 14 may comprise high strength carbon fibers).
Regarding claim 7, Hornick further discloses the outer structure assembly comprises one or more of a foam filled honeycomb layer, a foam filled metal foam layer, and a carbon fiber layer (the outer structure includes foam filled honeycomb layers 12 as disclosed in Hornick paragraph 16 as well as carbon fiber layers 14 disclosed in paragraph 17). 
Regarding claim 8, Hornick in view of Cheung and further in view of Wong discloses the outer structure assembly comprises a high strain fiber layer and/or a carbon fiber layer, the high strain fiber layer and/or the carbon fiber layer comprising therein the resin containing the nanoparticles (as modified in the rejection of claim 1 above, the carbon fiber layers 14 of Hornick include nanoparticles as taught by Cheung). 
Regarding claim 11, Cheung further teaches a quantity of the nanoparticles within the resin is from 2 to 10 parts per hundred resin (as disclosed in Cheung, Col. 3 lines 5-7). 
Regarding claim 12, Hornick further discloses the inner structure assembly is integrally molded to the outer structure assembly (as shown in Figs 1-3, the inner and outer structures are integrated together as a single unit without fasteners; see also Hornick, paragraph 15, which discloses the layers are joined by adhesive). 
Regarding claim 13, Hornick discloses a composite fan case of a gas turbine engine, the composite fan case comprising: an inner honeycomb structure (the innermost core layer 12 shown in Figs. 2 and 3, disclosed as a honeycomb in paragraph 16) configured to circumscribe a plurality of fan blades of the gas turbine engine (as shown in Fig. 1), the inner honeycomb 
Hornick is silent regarding the resin reinforced by a plurality of nanoparticles within the resin. 
However, Cheung discloses a composite containment case for a gas turbine engine, the case comprising a composite material with resin comprising nanoparticles (Cheung, Col. 1 lines 44-65 disclose the casing includes fiber reinforced polymer resin composite material including nanoparticles). Cheung teaches that the addition of nanoparticles reduces the area of impact damage of the casing (Cheung, Col. 3 lines 39-51). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the resin impregnating a layer 14 of the outer structure assembly of Hornick to include nanoparticles, as taught by Cheung, for the purpose of reducing the area of impact damage of the case.
Hornick in view of Cheung is silent regarding the honeycomb structure being a honeycomb sandwich structure.
However, Wong discloses that the configuration of honeycomb layers as honeycomb sandwich structures is well known in the art of turbine engine construction, with the 
Regarding claim 14, Hornick further discloses the at least one outer structure assembly comprises one or more of a foam filled honeycomb layer, a foam filled metal foam layer, and a carbon fiber layer (the outer structure includes foam filled honeycomb layers 12 as disclosed in Hornick paragraph 16 as well as carbon fiber layers 14 disclosed in paragraph 17). 
Regarding claim 15, Hornick in view of Cheung and further in view of Wong further discloses the at least one outer structure assembly comprises at least one of a high strain fiber layer and a carbon fiber layer, the at least one of the high strain fiber layer, and the carbon fiber layer comprising the fiber impregnated by resin containing the nanoparticles (the carbon fiber layer 14 as modified in the rejection of claim 13 above is part of the outer structure assembly and includes nanoparticles as taught by Cheung).
Regarding claim 18, Hornick further discloses the inner honeycomb structure and the at least one outer structure assembly are integrally molded into a single unit (as shown in Figs 1-3, the inner and outer structures are integrated together as a single unit without fasteners; see also Hornick, paragraph 15, which discloses the layers are joined by adhesive). 
Regarding claim 21, Hornick in view of Cheung, and further in view of Wong, discloses the inner structure assembly includes one or more resin-impregnated layers impregnated by a resin reinforced by nanoparticles (as stated in the rejection of claim 1 above, layers 14 of the inner and outer structure assemblies may be modified to include the resin reinforced by nanoparticles taught by Cheung).
Regarding claim 22, Hornick in view of Cheung, and further in view of Wong, discloses the inner structure assembly includes one or more resin-impregnated layers impregnated by a resin reinforced by nanoparticles (as stated in the rejection of claim 1 above, layers 14 of the inner and outer structure assemblies may be modified to include the resin reinforced by nanoparticles taught by Cheung), at least one of the resin-impregnated layers of the inner structure assembly being an outer layer relative to the honeycomb sandwich structure of the inner structure assembly (see annotated Fig. 3 below; the indicated resin-impregnated layer is part of the inner structure assembly as one of the innermost layers, but is an “outer layer” relative to the indicated honeycomb structure 12, which is a honeycomb sandwich structure as modified by Cheung).

    PNG
    media_image2.png
    514
    721
    media_image2.png
    Greyscale




Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claims 9, 10, 16, and 17 are directed to a combination of features not disclosed, taught, or suggested in the prior art as set forth in the previous office action dated 3 September 2020, reiterated below.
Regarding claims 9 and 16, the prior art of record, alone or in combination, fails to disclose, teach, or suggest a high strain fiber layer including one or more plies of the high strain fiber, said one or more plies of the high strain fiber being interlaid with a polymer film on either side thereof.
Regarding claims 10 and 17, the prior art of record, alone or in combination, fails to disclose, teach, or suggest the polymer film is perforated by a plurality of holes, wherein bonding between the plies of the high strain fiber is intermittently weakened by said holes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745